SCHWARTZ, Chief Judge.
Carnival Cruise Lines appeals from the dismissal of its claim for common law indemnity against Maggie Soper arising from the accident involved in Carnival Cruise Lines, Inc. v. Levalley, 786 So.2d 18 (Fla. 3d DCA 2001). Because, as demonstrated in that opinion, Carnival cannot be held vicariously liable in this case for Soper’s negligence, we agree that there is no basis for the indemnity claim. Compare Grand Union Co. v. Prudential Bldg. Maint. Corp., 226 So.2d 117 (Fla. 3d DCA 1969); Olin’s Rent-A-Car Sys., Inc. v. Royal Continental Hotels, Inc., 187 So.2d 349 (Fla. 4th DCA 1966), cert. denied, 194 So.2d 621 (Fla.1966).
Affirmed.